The opinion of the Court was delivered< by


Mr Jwttc&i Gantt.

There is certainly an. apparent inconsistency in-the discrimination which the .jury have made as to. the guilt of .these, Seyeral,defendants, ..who .were implicated in.the.same indictment,?. *184the offence charged against each was the same, and the evidence-equally affected both. The. court, therefore, in the exercise of that discretion with which they are invested, are of opinion, that a new trial should be granted.
Wright, for motion.
Attorney General, contra.;
JVott, .Johnson and Bay, Justices, concurred.— Colcoe7'/ Justice, I dissent,